DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology “comprising” and “comprises” is used int the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bumb et al (5,766,283).
Regarding to claims 1 and 16, Bumb et al disclose a retaining plate (16) for a vacuum cleaner filter bag (8), comprising a base plate (45) having a passage opening (19) formed therein and a closure device (V) for closing the passage opening (19) wherein the closure device (V) comprises a closure part (61 in Fig. 10) arranged in a plane parallel to the passage opening (19); and wherein the closure part (61) is movable relative to the plane (see Fig. 9), so that, by a closing movement (see arrow y in Fig. 10) in the plane.  Bumb et al disclose the closure device comprising a unitary part (61 in Fig. 10) and not two closure parts closing the passage opening.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to made the closure unitary part of Bumb et al into two separate closure parts since it is within the routine skill in the art to provide a unitary structure in plural parts as a matter of design choice.  Nervin v. Erlichman, 168 USPQ 177, 179.  In addition, it is well settled that mere change of shape without affecting the function of the part would have been an obvious design modification.  Eskimo Pie Corp v. Levous et al 3 USPQ 23.
Regarding to claims 2-7 and 17, as being a two separate closure parts, it is obvious that the closure parts would be interconnected via a connection element, the closing movement is caused by displacing the connection element in a direction of 
Regarding to claims 14 and 15 calling for the base plate and the closure device being thermoformed shaped parts or made from recycled plastic, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the base plate and the closure device made as thermoformed shaped parts or made from recycled plastic or any other material known in the vacuum cleaner bag art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts further discloses the closure device configured such that the closing movement is a guided movement wherein the closure parts each comprise a curved guide surface which, during the closing movement, runs along a guide element arranged on the base plate; wherein the curved guide surface is arranged on a lateral surface of the respective closure part and the respective guide element is configured as a projection on the base plate; wherein the curved guide surface is configured as a groove in the base plate and the guide elements are each configured as a respective projection on the closure parts engaging the groove; wherein stops are provided on the base plate so as to .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 17, 2022